PER CURIAM.
Even if appellant’s argument is correct that there was no evidence of penetration, but only contact, (a point disputed by the state), thus reducing the scoresheet total by 40 points, the sentence of 132 months incarceration would still be well within the guidelines (99.15 minimum — 165.25 maximum) and within the 15 year cap agreed to by the state when it agreed to go along with a nolo plea to the sexual battery charge and nolle prosse other charges.
AFFIRMED.
DAUKSCH and GOSHORN, JJ., and ORFINGER, M., Senior Judge, concur.